Citation Nr: 1010113	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for left knee 
osteoarthritis.

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the claimed left knee 
osteoarthritis. 

5.  Entitlement to service connection for a lower back 
disorder, to include as secondary to the claimed left knee 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to December 
1992 with three months and two days of unverified prior 
active service in the National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO.  A 
copy of the transcript of that hearing is of record.

The Board notes that, in September 2009, the Veteran's 
representative submitted to the Board additional evidence for 
consideration in connection with the claims on appeal.  In a 
December 2009 statement, he submitted a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran contends that he currently suffers 
from bilateral hearing loss, depression, left knee 
osteoarthritis, a left hip disorder, and a low back disorder, 
as a result of events during his active military service.  In 
VA treatment records and during his June 2009 hearing, the 
Veteran has continually reported that he injured his left 
knee, lower back, and hip while on active duty.  He has 
further asserted that he was discharged from active service 
due to a personality disorder and self-medicated with alcohol 
to deal with depression.  

Service treatment records contained treatment for lumbar 
strain (August 1989) and left leg pain (June 1990) as well as 
information indicating the Veteran was enrolled in an in-
service alcohol rehabilitation program.  A September 1992 
"chapter" examination report that showed normal lower 
extremity, spine, and psychiatric findings but noted a self-
inflicted scarring injury.  On his September 1992 Report of 
Medical History the Veteran endorsed having depression.  
Post-service private treatment records dated from 2001 to 
2006 noted treatment for left knee chondromalacia, jogger's 
knee, left knee osteoarthritis, and left patellofemoral 
syndrome.  VA treatment records dated from 2006 to 2009 
showed findings of depression NOS, chronic back and knee 
pain, left knee osteoarthritis, and left hip pain.  

While Board recognizes that the RO has already obtained 
service treatment records for the Veteran, additional efforts 
should be made to obtain his service personnel records as 
well as any clinical records pertaining to in-service mental 
health treatment.  38 C.F.R. § 3.159(c)(2) (2009).

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  Id.  

In addition, VA is required to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a 
claim for disability benefits.  Davidson v. Shinseki, 581 
F.3d 1313 (2009).  In this case, the Veteran has not yet been 
afforded VA examinations to address the etiology of his 
claimed psychiatric and orthopedic disorders.  Based on the 
foregoing evidence, the AMC/RO should arrange for the Veteran 
to undergo an examination(s) to determine the nature and 
etiology of his claimed psychiatric and orthopedic disorders 
on appeal.

The claims file also reflects that the Veteran has received 
medical treatment for his claimed hearing loss, psychiatric, 
and orthopedic disorders from the VA Medical Center (VAMC) in 
Muskogee, Oklahoma as well as the Community-Based Outpatient 
Clinic (CBOC) in McAlester, Oklahoma; however, as the claims 
file only includes records from these facilities dated up to 
June 2009, any additional records from these facilities 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  During his June 2009 
hearing, the Veteran also indicated he underwent knee surgery 
in 1994.  Treatment records concerning that procedure should 
also be requested and associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his 
claimed bilateral hearing loss, left 
knee, left hip, lower back, and 
depressive disorders.  Of particular 
interest are any private treatment 
records related to left knee surgery in 
1994.  The AMC should also obtain VA 
treatment records pertaining to the 
claimed disabilities from the Muskogee 
VAMC as well as the McAlester CBOC, for 
the period from June 2009 to the 
present.

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be included in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to obtain the 
Veteran's complete service personnel 
records for his period of his active 
service from April 1988 to December 
1992.  In requesting these records, the 
AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records 
from Federal facilities.  The AMC is 
reminded that it should continue 
efforts to procure the Veteran's 
service records until either the 
records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims folder.

3.  The AMC should attempt to obtain 
clinical records pertaining to any in-
service mental health treatment for a 
psychiatric disability or personality 
disorder for the time period from April 
1988 to December 1992.

4.  The AMC should arrange for the 
Veteran to undergo a VA orthopedic 
examination with an appropriate expert 
to determine the nature, extent, onset, 
and etiology of any left knee, left 
hip, or lower back disorder found to be 
present.  The claims folder and a copy 
of this REMAND should be made available 
to and reviewed by the VA examiner.  
The VA examiner should note in the 
examination report that this has been 
accomplished.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The VA 
examiner should opine as to whether it 
is at least as likely as not (at least 
a 50 percent probability or greater) 
that any left knee, left hip, or lower 
back disorder found to be present had 
its onset in or is related to service.  
In doing so, the examiner should 
acknowledge and discuss the in-service 
treatment of left leg pain and lumbar 
strain and the Veteran's contentions of 
in-service knee and lower back injuries 
as well as his reports of continuity of 
orthopedic symptomatology since 
service.  The rationale for all 
opinions expressed should be provided 
in a legible report.

If, and only if it is determined that 
the claimed left knee osteoarthritis is 
a result of military service, the 
examiner should also address whether it 
is at least as likely as not (at least 
a 50 percent probability or greater) 
that any left hip or lower back 
disorder was caused by or aggravated by 
the left knee osteoarthritis.

5.  The AMC should arrange for the 
Veteran to undergo a VA mental 
disorders examination to determine the 
nature, extent, onset, and etiology of 
any psychiatric disorder found to be 
present.  The claims folder and a copy 
of this REMAND should be made available 
to and reviewed by the VA examiner.  
The VA examiner should note in the 
examination report that this has been 
accomplished.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The VA 
examiner should opine as to whether it 
is at least as likely as not (at least 
a 50 percent probability or greater) 
that any psychiatric disorder found to 
be present had its onset in or is 
related to service.  In doing so, the 
VA examiner should acknowledge the 
Veteran's in-service enrollment in 
Alcohol and Drug Abuse Prevention and 
Control Program (ADAPCP) as well as his 
reports of feeling depressed during 
service and of continuity of 
psychiatric symptomatology since 
service.  The rationale for all 
opinions expressed should be provided 
in a legible report.

6.  Thereafter, the AMC must review the 
claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this REMAND and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

7.  After completion of the above and 
any additional development deemed 
necessary, the AMC must readjudicate 
the Veteran's claims on the basis of 
all the evidence on file and all 
governing legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
Supplemental Statement of the Case, 
which should include a summary of all 
of the evidence added to the record 
since the November 2007 Statement of 
the Case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


